DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2021.
Applicant's election with traverse of the method of group II, claims 8-13 in the reply filed on 01/13/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden if the Examiner were required to examine both inventions together.  This is not found persuasive because the Examiner is given a limited time to work on each application such that a requirement to search more than a single invention contrary to the statutory language of “an invention” would be an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 8-13 are objected to because of the following informalities: directional terms such as upper, lower, front, rear, and outwardly are not consistently used or defined for particular circumstances.  Possible confusion is introduced, for example, because .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 9, line 2, “mold” (last three occurrences) is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 4, “mold” is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 6, “mold” is confusing and should likely be modified to be  --mold piece--;
Claim 9, line 9, “mold” (both occurrences) is confusing and should likely be modified to be  --mold piece--;
Claim 12, line 3, it is not clear to what “thereof” refers; and


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracesco (US 4268557).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8.    A method of manufacturing a vehicle seat back, comprising: 
providing an integrated suspension structure including a suspension wire (shown as elements 22 and 24 in Figures 1-2 and 7) and suspension mounting guides coupled to a first portion and a second portion of the suspension wire (mounting guides at 26, 28, and 30 of Figure 5 and described in the paragraph beginning in column 4, line 59); and
foaming a seat back pad after the integrated suspension structure is inserted into a mold for seat back pad foaming such that the integrated suspension structure is integrated with the seat back pad (as shown by the injection portion comprising elements 144, 146, and 48 of the apparatus shown in Figures 4 and 5 and the resulting structure shown in Figures 1-3 and 7).


providing the mold including a lower mold (36), a middle mold (34), and an upper mold (32) for the seat back pad foaming;
inserting the integrated suspension structure into a cavity defined in the lower mold of the mold (at least portions 26 are inserted into a cavity at the leader line from numeral 44, as can be appreciated from Figures 2 and 4);
placing the middle mold for securing a back profile of the seat back pad on the integrated suspension structure (middle mold 34 is placed to create the back profile along edges and to create the back profile front and rear face together with the lower and upper molds 36 and 32, as shown in Figures 2-4); and
injecting a seat back pad foam material into the mold to foam the seat back pad after clamping the upper mold to the lower mold (injecting by elements 144 and 146 after clamping by elements 140 and 142 as can be appreciated from Figure 11 or similarly in the embodiment of Figure 4).

10.    The method of claim 9, wherein, in the providing an integrated suspension structure, the suspension wire includes:
a plurality of horizontal wires (24 shown in Figure 1);
a plurality of vertical wires connected perpendicular to the plurality of horizontal wires (vertical portions of 22 on opposite sides of the seat back 10); and
a plurality of hook wires extending obliquely forward from distal end portions of the horizontal wires (hook wires comprising opposing instances of the diagonal portions 

12.    The method of claim 9, wherein the integrated suspension structure is embedded in the seat back pad after the foaming of the seat back pad (as shown in Figure 2), and support grooves formed in rears of the suspension mounting guides are exposed to an outside thereof (where support grooves 28 and 30 are formed in rears of the suspension mounting guides since they are more to a rear than a front based on the bulging shape of the lumbar region, and these grooves are exposed to an outside of the volume to be injected, as shown by their engagement with elements 54, 56 in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bracesco (US 4268557).
 copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
13.    The method of claim 12, further including inserting a side plate of a seat back frame into the support grooves of the suspension mounting guides after the foaming of the seat back pad (as taught by the disclosure of column 4, lines 14-15, where holes 28 are referred to mounting holes, presumably for mounting to a side plate of a seat back frame that extends upward from a seat bottom frame—alternatively it would have been obvious to use the holes 28, 30 as mounting holes to receive a side plate of a seat back frame into the support grooves in this way).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636